Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-26, 28, 31-43 are pending and under examination.
Claims 1-20, 27, 29-30 are cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,251,649. Although the claims at issue are not identical, they are not patentably distinct from each other because the pat 649’ discloses every limitation of claims 21, 39, except for defining the gap to have an open proximal end and a closed distal end, this limitation although different from the patent is obvious because the gap as defined as a portion that is open to receive the surgical stapler.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21-26, 32-33, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huitema US 2009/0206143 in view of Dalessandro et al. US 2005/0070929 in further view of Eskaros et al. US 2009/0095791.
Regarding claim 21, Huitema discloses an apparatus comprising: (a) a housing (applicator assembly 1102) having an open proximal end (1116) and a closed distal end (1117), wherein the housing defines a gap configured to receive a portion of an end effector of a surgical stapler (fig.52-53; par 0118-0119); (b) a platform (1104) supported by the housing (1102), wherein the platform is exposed within the gap (1116 and figs 50-51 show a gap), wherein the platform includes: (i) a first platform side (1106) configured to support a first buttress (1136), and (ii) a second platform side (1108) configured to support a second buttress (1136; par 0118); but fails to explicitly teach (c) a cavity arranged at a distal end of the platform, wherein the cavity opens to the first platform side and extends toward the second platform side, wherein the cavity is configured to receive a curved distal tip of the end effector therein when the end effector is clamped on the platform. 

    PNG
    media_image1.png
    664
    456
    media_image1.png
    Greyscale

	Huitema fails to explicitly teach the housing defines a gap that extends from the open proximal end to the closed distal end, or a cavity arranged at a distal end of the platform, wherein the cavity opens to the first platform side and extends towards the second cavity side. 
	However Dalessandro teaches an apparatus for attaching buttress material to two sides of the surgical stapler, by holding the buttress material within the gap that is formed by channel walls 18 and 20; where the walls have an open portion that the surgical stapler is inserted into and a closed end as seen in figure 1.

    PNG
    media_image2.png
    365
    463
    media_image2.png
    Greyscale


	Huitema and Dalessandro both teach applying buttress material with a platform area to both sides of the surgical instrument, but fails to explicitly teach a cavity arranged at a distal end of the platform, wherein the cavity opens to the first platform side and extends toward the second platform side, wherein a proximal end of the cavity has a smaller lateral width than an adjacent distal portion of the platform, wherein the cavity is configured to receive a curved distal tip of the end effector therein when the end effector is clamped on the platform.
	However Eskaros teaches an apparatus for applying surgical buttress to a surgical stapler and further an opening 8 which is further shown in a more detailed embodiment in figure 3a that extends in the gap of the applier but past the platform area which allows for receiving the curved distal tip of the end effector when the end effector is clamped on the platform (the flat body area 2 has a pivotable section 4 that allows for easy removal of the secured buttress material, in par 0021 the buttress material is stretched to posts 7 for securement, therefore the entire flat body portion is interpreted as the platform; the opening as seen in figure 3a has a portion that tapers as it reaches the distal end of the applicator and which is smaller in width than the adjacent platform; where the platform extends between side walls of the body 2. 

	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the buttress application as taught by Huitema as modified by Dalessandro with the opening as taught by Eskaros, to allow for varied sizes and shapes of the end effector tip, and can allows for attaching buttress material to varied sizes of introducer tips providing greater flexibility of types of surgical instruments that can use the applicator card.

    PNG
    media_image3.png
    551
    699
    media_image3.png
    Greyscale

	Regarding claim 22, Huitema as modified by Dalessandro and Eskaros substantially teaches the apparatus of claim 21, wherein the cavity additionally opens to the second platform side, Huitema discloses two sides, 1106,1108, as modified by Dalessandro and Eskaros which also discloses a buttress applicator which has two sides to hold two buttresses, and includes a cavity at the distal tip.
	Regarding claim 23, Huitema as modified by Dalessandro and Eskaros substantially teaches the apparatus of claim 21, Huitema fails to explicitly teach wherein the cavity extends longitudinally in alignment with a longitudinal centerline of the platform.
	However Eskaros teaches an apparatus for applying surgical buttress to a surgical stapler and further an opening 8 which is further shown in a more detailed embodiment in figure 3a that extends in the gap and wherein the cavity extends longitudinally in alignment with a longitudinal centerline of the platform of the applier but past the platform area which allows for receiving the curved distal tip of the end effector when the end effector is clamped on the platform (the flat body area 2 has a pivotable section 4 that allows for easy removal of the secured buttress material, in par 0021 the buttress material is 

	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the buttress application as taught by Huitema as modified by Dalessandro with the opening as taught by Eskaros, to allow for varied sizes and shapes of the end effector tip, and can allows for attaching buttress material to varied sizes of introducer tips providing greater flexibility of types of surgical instruments that can use the applicator card.

	Regarding claim 24, Huitema as modified by Dalessandro and Eskaros substantially teaches the apparatus of claim 21, Huitema fails to explicitly teach wherein the cavity is located proximal to the closed distal end of the housing,
	However Eskaros teaches an apparatus for applying surgical buttress to a surgical stapler and further an opening 8 which is further shown in a more detailed embodiment in figure 3a that extends in the gap of the applier and wherein the cavity is located proximal to the closed distal end of the housing but past the platform area which allows for receiving the curved distal tip of the end effector when the end effector is clamped on the platform (the flat body area 2 has a pivotable section 4 that allows for easy removal of the secured buttress material, in par 0021 the buttress material is stretched to posts 7 for securement, therefore the entire flat body portion is interpreted as the platform; the opening as seen in figure 3a has a portion that tapers as it reaches the distal end of the applicator and which is smaller in width than the adjacent platform; where the platform extends between side walls of the body 2. 

	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the buttress application as taught by Huitema as modified by Dalessandro with the 

Regarding claim 25, Huitema as modified by Dalessandro and Eskaros substantially teaches the apparatus of claim 21, wherein the platform is configured to support the first and second buttresses (1136).
Huitema fails to explicitly teach such that distal ends of the buttresses are proximal to the cavity 
However Eskaros teaches an apparatus for applying surgical buttress to a surgical stapler and further an opening 8 which is further shown in a more detailed embodiment in figure 3a that extends in the gap of the applier but past the platform area which allows for receiving the curved distal tip of the end effector when the end effector is clamped on the platform and the distal ends of the buttresses are proximal to the cavity (the flat body area 2 has a pivotable section 4 that allows for easy removal of the secured buttress material, in par 0021 the buttress material is stretched to posts 7 for securement, therefore the entire flat body portion is interpreted as the platform; the opening as seen in figure 3a has a portion that tapers as it reaches the distal end of the applicator and which is smaller in width than the adjacent platform; where the platform extends between side walls of the body 2. 

	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the buttress application as taught by Huitema as modified by Dalessandro with the opening as taught by Eskaros, to allow for varied sizes and shapes of the end effector tip, and can allows for attaching buttress material to varied sizes of introducer tips providing greater flexibility of types of surgical instruments that can use the applicator card.


Regarding claim 26, Huitema as modified by Dalessandro and Eskaros substantially teaches the apparatus of claim 21, Huitema fails to explicitly teach wherein the cavity is configured to receive the curved distal tip of the end effector without contacting the curved distal tip.
However Eskaros teaches an apparatus for applying surgical buttress to a surgical stapler and further an opening 8 which is further shown in a more detailed embodiment in figure 3a that extends in the gap of the applier but past the platform area which allows for receiving the curved distal tip of the end effector when the end effector is clamped on the platform (the flat body area 2 has a pivotable section 4 that allows for easy removal of the secured buttress material, in par 0021 the buttress material is stretched to posts 7 for securement, therefore the entire flat body portion is interpreted as the platform; the opening as seen in figure 3a has a portion that tapers as it reaches the distal end of the applicator and which is smaller in width than the adjacent platform; where the platform extends between side walls of the body 2. 

	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the buttress application as taught by Huitema as modified by Dalessandro with the opening as taught by Eskaros, to allow for varied sizes and shapes of the end effector tip, and can allows for attaching buttress material to varied sizes of introducer tips providing greater flexibility of types of surgical instruments that can use the applicator card.

Regarding claim 27, Huitema as modified by Dalessandro and Eskaros substantially teaches the apparatus of claim 21, wherein each of the first buttress and the second buttress (1136) includes an adhesive layer (par 0006) configured to adhere to a respective jaw of the end effector when the end effector is clamped on the platform (adhesive 512; Huitema par 0103).
Regarding claim 28, Huitema as modified by Dalessandro and Eskaros substantially teaches the apparatus of claim 21, Huitema fails to explicitly teach further comprising an angled surface arranged at the distal end of the platform, wherein the angled surface extends along a lateral side of the cavity, wherein the angled surface is configured to engage a portion of the end effector.


	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the buttress application as taught by Huitema as modified by Dalessandro with the opening as taught by Eskaros, to allow for varied sizes and shapes of the end effector tip, and can allows for attaching buttress material to varied sizes of introducer tips providing greater flexibility of types of surgical instruments that can use the applicator card.

Regarding claim 33, Huitema as modified by Dalessandro and Eskaros substantially teaches the assembly of claim 32, Huitema fails to explicitly teach wherein the cavity is configured to receive the curved distal tip therein before the first jaw fully engages the first buttress. However Eskaros teaches an apparatus for applying surgical buttress to a surgical stapler and further an opening 8 which is further shown in a more detailed embodiment in figure 3a that extends in the gap of the applier but past the platform area which allows for receiving the curved distal tip of the end effector when the end effector is clamped on the platform (the flat body area 2 has a pivotable section 4 that allows for easy removal of the secured buttress material, in par 0021 the buttress material is stretched to posts 7 for securement, therefore the entire flat body portion is interpreted as the platform; the opening as seen in figure 3a has a portion 

	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the buttress application as taught by Huitema as modified by Dalessandro with the opening as taught by Eskaros, to allow for varied sizes and shapes of the end effector tip, and can allows for attaching buttress material to varied sizes of introducer tips providing greater flexibility of types of surgical instruments that can use the applicator card.


Regarding claim 41, Huitema as modified by Dalessandro and Eskaros substantially teaches the apparatus of claim 21, Huitema fails to explicitly teach the cavity is closed in a distal direction by a portion of the housing.
However Eskaros further teaches the cavity is closed in a distal direction by a portion of the housing.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the buttress application as taught by Huitema as modified by Dalessandro with the opening as taught by Eskaros, to allow for varied sizes and shapes of the end effector tip, and can allows for attaching buttress material to varied sizes of introducer tips providing greater flexibility of types of surgical instruments that can use the applicator card.

Regarding claim 39, Huitema discloses a method of securing first and second buttresses (both shown as 1136 on each platform side) to an end effector of a surgical stapler (par 0118) with a buttress applier cartridge (1102), wherein the end effector comprises a first jaw and a second jaw (anvil and 
(a) positioning the platform between the first and second jaws while the jaws are in an open state;
(b) closing the end effector to clamp the platform between the first and second jaws, wherein in response to the clamping action of the end effector:
(i) the first jaw engages the first buttress,
(ii) the second jaw engages the second buttress, and
 (c)    opening the end effector to thereby remove the first and second buttresses from the platform; and
(d)    removing the platform from between the first and second jaws while the first and second buttresses remain secured to the first and second jaws.
(Figures 50-53 show the steps of both sides of the buttress applier holding buttress material 1136 on both sides of the platform, to apply material to the end effector anvil and cartridge tissue facing surfaces, where following firing of the surgical instrument, the buttress material is released to strengthen the sutures place during use of the stapler; explained in par 0118-0120)
Huitema fails to explicitly teach a cavity arranged at a distal end of the platform, wherein the cavity opens to the first side platform and extends to the second side platform, where a proximal end of the cavity has a smaller lateral width than an adjacent distal portion of the platform and configured to receive a curved distal tip of the end effector when the end effector is clamped. 
Huitema and Dalessandro both teach a method of applying buttress material with a platform area to both sides of the surgical instrument, but fails to explicitly teach a cavity arranged at a distal end of the platform, wherein the cavity opens to the first platform side and extends toward the second platform side, wherein a proximal end of the cavity has a smaller lateral width than an adjacent distal portion of the platform, wherein the cavity is configured to receive a curved distal tip of the end effector therein when the end effector is clamped on the platform.

    PNG
    media_image3.png
    551
    699
    media_image3.png
    Greyscale


	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the buttress application as taught by Huitema as modified by Dalessandro with the opening as taught by Eskaros, to allow for varied sizes and shapes of the end effector tip, and can allows .

Claims 34-35, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huitema US 2009/0206143 in view of Dalessandro et al. US 2005/0070929 in view of Eskaros et al. US 2009/0095791, in further view of Smith 2019/0076143.

	Regarding claim 34, Huitema as modified by Dalessandro and Eskaros substantially teaches the assembly of claim 32, but fails to teach wherein the curved distal tip of the first jaw extends distal to a distal tip of the second jaw.
	However Smith teaches a curved flexible tip that extends past the lower jaw tip and is made of a resilient material (211; par 0038)
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to include a flexible tip that can help protect the tissue and guide the surgical instrument during operation which is safer of the tissue being operated on.
Regarding claim 35, Huitema as modified by Dalessandro and Eskaros substantially teaches the assembly of claim 32, wherein the first jaw supports an anvil surface, wherein the second jaw is configured to support a staple cartridge having a deck with a plurality of staple openings, buts fails to teach wherein the curved distal tip is configured to extend transversely beyond the deck in a direction away from the anvil surface and without contacting the staple cartridge when the end effector is clamped on the platform.
However Smith teaches a curved flexible tip that extends past the lower jaw tip and is made of a resilient material (211; par 0038)
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to include a flexible tip that can help protect the tissue and guide the surgical instrument during operation which is safer of the tissue being operated on.

	Regarding claim 40, Huitema as modified by Dalessandro and Eskaros substantially teaches the method of claim 39, buts fails to teach wherein the curved distal tip of the first jaw is resiliently deflectable from a preformed shape, wherein the curved distal tip is received into the cavity of the buttress applier cartridge without deflecting from the preformed shape
However Smith teaches a curved flexible tip that extends past the lower jaw tip and is made of a resilient material (211; par 0038)
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to include a flexible tip that can help protect the tissue and guide the surgical instrument during operation which is safer of the tissue being operated on.


Allowable Subject Matter
Claims 36-38 are allowed.
Claims 28, 31 42-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Independent claim 36 and the allowable subject matter of claim 28 the prior art of record alone or in proper combination fails to teach a buttress applicator which includes a cavity which opens to a first side of the platform and the second side of the platform, wherein the cavity is defined by a wall that extends transversely beyond the platform and terminates outwardly at an angled surface, wherein the angled surface is configured to engage a portion of the end effector and is configures to receive a curved distal tip of the end effector during clamping , along with all the remaining limitations in the claims.

Claims 28, 42 and 43 recites similar limitations to the above allowed claims, regarding limitations of the cavity structure being defined as disposed transversely outwardly and recessed within the gap relative to opposed first and second outer side walls, and claim 31 is allowable for being dependent from claim 28.

	
Response to Arguments
Applicant’s arguments, see applicant’s arguments, filed 1/25/2021, with respect to the rejection(s) of claim(s) 21-26, 37-43 under 35 U.S.C 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a further embodiment of Eskaros et al. US 2009/0095791.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731